                  Case 18-50924-MFW               Doc 8      Filed 10/18/18      Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :
                                                                :   Chapter 11
In re:                                                          :
                                                                :   Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                     :
                                                                :   (Jointly Administered)
                  Debtors.                                      :
                                                                :
                                                                :
-------------------------------------------------------------- x
                                                                :
Lantern Entertainment LLC,                                      :
                                                                :
                  Plaintiff,                                    :   Adv. Pro. No. 18-50924 (MFW)
                                                                :
vs.                                                             :
                                                                :
Bruce Cohen Productions, and Bruce Cohen,                       :
                                                                :
                  Defendants.                                   :
--------------------------------------------------------------- x

 DECLARATION OF IRWIN REITER IN SUPPORT OF PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT TO DETERMINE THE NONEXECUTORY NATURE OF
                           A CONTRACT

         I, Irwin Reiter, pursuant to section 1746 of title 28 of the United States Code, hereby

declare that the following is true to the best of my knowledge, information, and belief:

         1.       I am over 18 and competent to testify. I am currently the Executive Vice

President for Accounting and Financial Reporting for Lantern Entertainment LLC (“Lantern”),

the purchaser of substantially all of the assets of The Weinstein Company Holdings LLC (“The

Weinstein Company,” and collectively with its affiliated debtors and debtors in possession, the




                                                         1
                  Case 18-50924-MFW                Doc 8       Filed 10/18/18        Page 2 of 4



“Debtors”), in the above-captioned chapter 11 cases (the “Chapter 11 Cases”). 1 I held the same

position within The Weinstein Company prior to its filing for bankruptcy. I submit this

declaration (the “Declaration”) in further support of Plaintiff’s Motion for Summary Judgment to

Determine the Nonexecutory Nature of a Contract. 2 Except as otherwise indicated, all

statements in this Declaration are based upon my personal knowledge, my review of relevant

documents, my knowledge of the Debtors’ operations and financial condition, or information

provided to me. If I were called upon to testify, I could and would testify to each of the facts set

forth herein.

         2.       In my capacity as the supervisor of The Weinstein Company’s Participations

Department, I had primary responsibility to review talent participation reports such as the one

sent to Bruce Cohen. Such reports were generated by The Weinstein Company’s Finance

Department and Participations Department based on agreements that existed between The

Weinstein Company and talent, including Bruce Cohen. In my role, I reviewed The Weinstein

Company’s Finance Department’s projections, called “ultimates,” and looked at The Weinstein

Company’s actual reporting in relation to those ultimates.

         3.       One agreement that served as the basis for such participation reports was a certain

letter agreement dated September 21, 2011 between SLP Films, Inc. (“SLP Films”) and Bruce

Cohen Productions f/s/o Bruce Cohen 3 (the “Agreement”) for Cohen’s production services for

the motion picture, Silver Linings Playbook (the “Picture”). Attached hereto as Exhibit A is a


1
    A list of the Debtors in these Chapter 11 Cases and the last four digits of their federal tax identification numbers
    may be obtained on the website of the Debtors’ noticing and claims agent at http://dm.epiq11.com/twc.
2
    Capitalized terms that are used herein and not otherwise defined shall have the meanings given to them in the
    Motion.
3
    Defendant Bruce Cohen Productions (f/s/o Bruce Cohen) entered into the Agreement on behalf of itself and
    Defendant Bruce Cohen, referred to as the “Artist”. See generally Agreement. This Declaration will refer to both
    as “Cohen.”

                                                           2
                Case 18-50924-MFW         Doc 8      Filed 10/18/18   Page 3 of 4



true and correct copy of the Agreement and related exhibits that have been located in The

Weinstein Company’s files. Cohen was one of three producers hired for the Picture.

        4.      While SLP Films is the entity that entered into the Agreement with Cohen, my

understanding is that upon SLP Films’ final delivery of the Picture to SLPTWC Films, LLC

(“SLP”), SLP assumed SLP Films’ obligations under the Agreement. Upon SLP’s subsequent

dissolution, its sole member, The Weinstein Company LLC—a wholly-owned subsidiary of The

Weinstein Company—assumed the rights to and performed the obligations under the Agreement.

Such obligations include payment to Cohen for production services rendered under the

Agreement—payments that were included in participation reports sent to Cohen that I reviewed

in my capacity as an Executive Vice President.

        5.      Production of the Picture was completed in 2012. The Picture was released in

November 2012.

        6.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.




                                                 3
Case 18-50924-MFW   Doc 8   Filed 10/18/18   Page 4 of 4
